
	
		III
		112th CONGRESS
		1st Session
		S. RES. 4
		IN THE SENATE OF THE UNITED STATES
		
			January 5, 2011
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Cardin, Mr.
			 Akaka, Mr. Alexander,
			 Ms. Ayotte, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bingaman,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Carper,
			 Mr. Casey, Mr.
			 Chambliss, Mr. Coats,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Ensign, Mr. Enzi,
			 Mrs. Feinstein, Mr. Franken, Mrs.
			 Gillibrand, Mr. Graham,
			 Mr. Grassley, Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Inouye,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Johnson of South
			 Dakota, Mr. Kerry,
			 Mr. Kirk, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Mr. Moran,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Paul,
			 Mr. Portman, Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Rubio, Mr. Sanders,
			 Mr. Schumer, Mr. Sessions, Mrs.
			 Shaheen, Mr. Shelby,
			 Ms. Snowe, Ms.
			 Stabenow, Mr. Tester,
			 Mr. Thune, Mr.
			 Toomey, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Mr. Vitter,
			 Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Honoring Senator Barbara Mikulski for
		  becoming the longest-serving female Senator in history.
	
	
		Whereas the Honorable Barbara Mikulski has had a long and
			 distinguished career as a United States Senator from the State of
			 Maryland;
		Whereas Senator Mikulski was first elected to the United
			 States Congress as a member of the House of Representatives in 1976, where she
			 served until winning election to the Senate in 1986;
		Whereas Senator Mikulski is the first woman to be elected
			 to statewide office in Maryland;
		Whereas, in the 103rd Congress, Senator Mikulski was the
			 first woman to be elected Assistant Senate Democratic Floor Leader;
		Whereas Senator Mikulski was the first woman in the Senate
			 Democratic Leadership, serving as Secretary of the Senate Democratic Conference
			 in the 104th through the 108th Congresses;
		Whereas in 1997, Senator Mikulski became the most senior
			 woman serving in the Senate;
		Whereas Senator Mikulski is the first woman to serve on
			 the Appropriations Committee of the Senate and the first woman to chair the
			 Appropriations Committee’s Subcommittee on Commerce, Justice, Science, and
			 Related Agencies;
		Whereas Senator Mikulski has not only had a path breaking
			 career, but has won the admiration and respect of colleagues on both sides of
			 the aisle for her hard work, passionate and effective advocacy, commitment to
			 social and economic justice, and willingness to serve as a mentor and role
			 model to other senators; and
		Whereas Senator Mikulski has now surpassed the record of
			 former Senator Margaret Chase Smith as the longest serving female Senator in
			 the history of the United States: Now, therefore, be it
		
	
		That the Senate recognizes and honors
			 Senator Barbara Mikulski for becoming the longest-serving female Senator in
			 history.
		
